


110 HRES 829 IH: Recognizing the region from Manhattan,

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 829
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Boyda of Kansas
			 (for herself, Mr. Moore of Kansas,
			 Mr. Skelton, and
			 Mr. Cleaver) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the region from Manhattan,
		  Kansas, to Columbia, Missouri, as the Kansas City Animal Health Corridor, and
		  for other purposes.
	
	
		Whereas 45 companies involved in the animal health
			 industry have located their global or national headquarters in the States of
			 Kansas and Missouri;
		Whereas more than 120 companies involved in the animal
			 health industry are located in Kansas and Missouri, including 4 of the 10
			 largest global animal health companies and 1 of the 5 largest animal nutrition
			 companies;
		Whereas several leading veterinary colleges and animal
			 research centers are located in Kansas and Missouri, including the College of
			 Veterinary Medicine and the $54,000,000 Biosecurity Research Institute of
			 Kansas State University and the College of Veterinary Medicine, the College of
			 Agriculture, Food and Natural Resources’ Division of Animal Sciences, the
			 $60,000,000 Life Sciences Center, the National Swine Resource and Research
			 Center, and the Research Animal Diagnostic Laboratory of the University of
			 Missouri;
		Whereas Kansas City, Missouri, is centrally located in the
			 United States and is close to many of the food animal end customers;
		Whereas more than 45 percent of the fed cattle in the
			 United States, 40 percent of the hogs produced, and 20 percent of the beef cows
			 and calves are located within 350 miles of Kansas City;
		Whereas there are nationally-recognized publishers in the
			 animal health industry located in Kansas and Missouri;
		Whereas Kansas and Missouri have historic roots in the
			 livestock industry, including the cattle drives in the 1860’s from Texas to the
			 westward railhead in Sedalia, Missouri;
		Whereas Kansas and Missouri are home to many prominent
			 national and international associations within the animal health industry;
			 and
		Whereas retaining and growing existing animal health
			 companies, attracting new animal health companies, increasing animal health
			 research capacity, and developing commercialization infrastructure will create
			 quality jobs and wealth for Kansas and Missouri: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the region from Manhattan,
			 Kansas, to Columbia, Missouri, including the metropolitan Kansas City area and
			 St. Joseph, Missouri, as the Kansas City Animal Health
			 Corridor;
			(2)recognizes the Kansas City Animal Health
			 Corridor as the national center of the animal health industry based on the
			 unmatched concentration of animal health and nutrition businesses and
			 educational and research assets; and
			(3)expresses its commitment to establishing a
			 favorable business environment and supporting animal health research to foster
			 the continued growth of the animal health industry for the benefit of the
			 economy, universities, businesses, and young people hoping to pursue an animal
			 health career in the Kansas City Animal Health Corridor.
			
